MARCUS, Justice.
Dorthy Jackson and Joann Cable were charged with the violation of R.S. 14:67 for the theft of merchandise valued in excess of one hundred dollars and less than five hundred dollars on April 25, 1973. They entered pleas of guilty to the charge. Each was sentenced on March 22, 1974, to serve two years at hard labor. They appeal their convictions and sentences to this Court.
The record reveals that no bills of exceptions were reserved in this matter. Only perfected bills as required by Articles 844 and 845 C.Cr.P. will be considered for the purpose of appellate review; in their absence, we are limited on appeal to a review of the pleadings and proceedings for discoverable error. State v. Quinn, 288 So.2d 605 (La.1974); State v. McCurady, 286 So.2d 638 (La.1973); State v. Farner, 284 So.2d 573 (La. 1973). We find none.
For the reasons assigned, the convictions and sentences are affirmed.